Exhibit 10.4.4
Am Contract No. 750-33576-2001
Amendment # 7
Amendment No. 7 to the
Master Software License and Distribution Agreement
(Contract No. 220-00-0134) between
Cellco Partnership, a Delaware general partnership d/b/a Verizon Wireless
and
Smith Micro Software, Inc.
This Amendment No. 7 (“Amendment”) amends the Master Software License and
Distribution Agreement (“Agreement”) between Cellco Partnership, a Delaware
general partnership d/b/a Verizon Wireless (“Verizon Wireless”) on behalf of
itself and for the benefit of its Affiliates and Smith Micro Software, Inc.
(“SMSI”). This Amendment shall be effective on June 11, 2007, (the “Effective
Date”), unless terminated in accordance with the Agreement (Termination).
WHEREAS, Verizon Wireless and SMSI entered into a Master Software License and
Distribution Agreement dated December 1, 2000, which previously has been amended
by Amendments No. 1 through No. 6; and
WHEREAS, Verizon Wireless and SMSI now desire to further amend the Agreement as
set forth herein;
NOW, THEREFORE, in consideration of the foregoing promises, and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, Verizon Wireless and SMSI hereby agree as follows:

  1.   This Amendment is an integral part of the Agreement. The terms used
herein which are defined or specified in the Agreement shall have the meanings
set forth in the Agreement. If there are any inconsistencies between a specific
term or condition of this Amendment and a specific term or condition of the
Agreement, the specific term or condition of this Amendment shall control.    
2.   Section 1.1 (k) shall be deleted in its entirety and replaced with the
following:

  “k.   “Related Services” means (1) those services such as technical support,
training, customization and adaptation and other services provided for herein
which SMSI will provide to Verizon Wireless hereunder. Those Related Services
which will be provided by SMSI and the charges therefore, if any, shall be as
specified on the Schedules A, A-l, A-2, A-3, A-4, A-6, A-7, A-8 (as further
amended herein), B and E attached hereto, and incorporated herein by reference.”

  3.   Section 1.1 (m) shall be deleted in its entirety and replaced with the
following:

Master Software License and Distribution Agreement, Confidential Amendment No. 7

1



--------------------------------------------------------------------------------



 



  “m.   “Software” refers to the computer program and applications, available
hereunder as described in Schedules A, A-l, A-2, A-3, A-4, A-6, A-7 and A-8 (as
further amended herein) and includes all related documentation and manuals.”

  4.   The definition of “V CAST Music Essentials Manager in Section 1.1 is
hereby deleted in its entirety and replaced with the following:

      “V CAST Music Essentials Manager” or “V CAST Music Manager” means the
software product developed by SMSI under the name “QuickLink Music” for Windows
OS version XP, which will be adapted and customized hereunder pursuant to
specifications written by SMSI and reviewed and approved by Verizon Wireless
(pursuant to the documents entitled V CAST Music Essentials Manager
Specification Version 1.7, dated October 9, 2006, which is attached hereto as
Exhibit A to Schedule A-8, and V CAST Music Manager 2.0 Specification, Version
1.3 b, dated April 29, 2007, which is attached hereto as Exhibit A-l to
Schedule A-8). V CAST Music Essentials Manager shall provide end-users a
PC-based application that allows such end-users to purchase and download music
to their PCs, manage such music on their PCs and to allow Verizon Wireless end
users to transfer such music to their compatible Verizon Wireless devices.
Version 1.0 will support any V CAST Music capable Verizon Wireless device that
has been commercially launched on or before the commercial launch date of V CAST
Music Manager Version 2.0. V CAST Music Manager Version 2.0 will support any V
CAST Music capable commercially launched Verizon Wireless device.”

  5.   Section 5.1 (a) shall be deleted in its entirety and replaced with the
following:         “a. For orders placed directly by Verizon Wireless, Verizon
Wireless shall pay SMSI the license fees specified in Schedule A for the Single
Client, Schedule A-l for the Combination Client, Schedule A-2 for the QuickLink®
Mobile Phonebook software, Schedule A-3 for the Unified Client, Schedule A-6 for
the CD Front End Start Up Application and V Cast Monitor Tool, for each copy
distributed by or for Verizon Wireless or any of its authorized direct or
indirect customers, Schedule A-7 for QuickAccess, or Schedule A-8 (as further
amended herein) for V CAST Music Essentials Manager.”

     6. The definition of “V CAST Music Essentials Manager in Section 2 to
Schedule A-8 is hereby deleted in its entirety and replaced with the following:
“V CAST Music Essentials Manager” or “V CAST Music Manager” means the software
product developed by SMSI under the name “QuickLink Music” for Windows OS
version XP, which will be adapted and customized hereunder pursuant to
specifications written by SMSI and reviewed and approved by Verizon Wireless
(pursuant to the documents entitled V CAST Music Essentials Manager
Specification Version 1.7, dated October 9, 2006, which is attached hereto as
Exhibit A to Schedule A-8, and V CAST Music Manager 2.0
Master Software License and Distribution Agreement, Confidential Amendment No. 7

2



--------------------------------------------------------------------------------



 



Specification, Version 1.3 b, dated April 29, 2007, which is attached hereto as
Exhibit A-l to Schedule A-8). V CAST Music Essentials Manager shall provide
end-users a PC-based application that allows such end-users to purchase and
download music to their PCs, manage such music on their PCs and to allow Verizon
Wireless end users to transfer such music to their compatible Verizon Wireless
devices. Version 1.0 will support any V CAST Music capable Verizon Wireless
device that has been commercially launched on or before the commercial launch
date of V CAST Music Manager Version 2.0. V CAST Music Manager Version 2.0 will
support any V CAST Music capable commercially launched Verizon Wireless device.”
7. The following is added as a new paragraph f to Section 4 of Schedule A-8:
“f. For so long as this Agreement is in effect, in addition to the per copy
license fees set forth in Section 4a. of this Schedule A-8, Verizon Wireless
shall pay SMSI [****] for each copy of V CAST Music Manager Version 2.0 (and
future versions) with [****] technology that is distributed by any means by or
for Verizon Wireless. These fees are in addition to all other fees payable under
this Agreement and shall be invoiced separately therefrom.
In accordance with SMSI’S arrangement with [***], ‘IMAGES’ (AS DEFINED BELOW)
ARE PROVIDED AS-IS. NEITHER [***] NOR SMSI SHALL INDEMNIFY VERIZON WIRELESS OR
ANY THIRD PARTY FOR ANY CLAIMS RELATED TO IMAGES. IT SHALL BE VERIZON WIRELESS’
RESPONSIBILITY TO IDENTIFY AND SOLICIT ANY NECESSARY APPROVALS FOR ITS USE OF
THE IMAGES. [***] AND SMSI DISCLAIM ANY WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. VERIZON WIRELESS HAS BEEN ADVISED, AND BY ENTERING INTO THIS AMENDMENT
7 AGREES, THAT NEITHER [***] NOR SMSI HAVE SECURED ANY RIGHTS TO THE IMAGES AND
AS SUCH IMAGES ARE PROVIDED AS-IS.
For the purposes of this Section 4 f, “Images” refers to [****] compilation of
scans of product it receives from various entertainment product manufacturers
and other industry sources which are provided for the sole purpose of promoting
or selling the corresponding products for which each Image was created.
SMSI acknowledges that Verizon Wireless may determine upon [****] advance notice
to SMSI, or in the case a claim of infringement of V CAST Music Manager has been
made by a third party then immediately upon notice to SMSI, to distribute copies
of V CAST Music Manager that do not include [***] technology, in which case, the
additional fees set forth in this Section 4 f shall not be payable with respect
to any such copies so distributed.”
8. The following is added as a new paragraph g to Section 4 to Schedule A-8:
“g. In consideration for SMSI obtaining a license pursuant to which SMSI may
supply V CAST Music Essentials Manager with functionality for encoding and
decoding data in accordance with the [***] under certain patents represented by
[****]
Master Software License and Distribution Agreement, Confidential Amendment No. 7

3

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



[****] (the “[****]”), Verizon Wireless shall pay SMSI the following fees, which
are in addition to all other fees payable under this Agreement and shall be
invoiced separately therefrom:
[****], payable on the 1st day of each month commencing June 1, 2007; and
[****], payable on the 1st day of each month commencing June 1, 2008.
Verizon Wireless understands and agrees that the [****] may not comprise all the
technology, or include licenses to all of the patents pertaining to
functionality for encoding and decoding data in accordance with the [****].
Verizon Wireless acknowledges that neither [****] nor SMSI make any
representation, warranty, covenant or claim that the [****] for which SMSI
acquired license rights include all applicable [****] patents throughout the
world. Accordingly, SMSI SHALL NOT INDEMNIFY VERIZON WIRELESS OR ANY THIRD PARTY
FOR ANY CLAIMS RELATED TO INTELLECTUAL PROPERTY RIGHTS OR PATENTS WHICH ARE NOT
COVERED BY [****], WHICH CLAIMS ARISE FROM MATTERS PERTAINING TO ENCODING AND
DECODING DATA IN ACCORDANCE WITH THE [****].
SMSI acknowledges that Verizon Wireless may determine upon [****] advance notice
to SMSI, or in the case a claim of infringement of V CAST Music Manager has been
made by a third party then immediately upon notice to SMSI, to distribute copies
of V CAST Music Manager that do not include [****] functionality, in which case,
the monthly fees set forth in this Section 4 g shall no longer be payable,
effective as of the month that Verizon Wireless has ceased to make [****]
functionality available to new users of V CAST Music Manager.”
9. The following is added as a new paragraph h to Section 4 to Schedule A-8:
“h. In the event Verizon Wireless should desire to distribute V CAST Music
Essential Manager on CD ROM media for distribution with handsets and/or
accessory kits, in each case not provided by SMSI, Verizon Wireless shall obtain
such CD ROMS exclusively from SMSI and shall pay SMSI [****] produced pursuant
to this Section 4 h. In each case where CD ROM media are distributed with
accessory kits provided by SMSI, no incremental License Fees shall be payable to
SMSI under this Section 4 h or under Section 4 a of Schedule A-8 for such
accessory kits.”
10. Section 5 of Schedule A-8 is hereby deleted in its entirety and replaced
with the following:
“Maintenance for VCAST Music Essentials Manager: SMSI shall provide the
maintenance services specified in the attached Exhibit B, hereto for VCAST Music
Essentials Manager for a period of two years from the Effective Date of this
Amendment, for which services Verizon Wireless shall pay SMSI the sum of [****],
with an optional renewal rate at [****] for one additional year unless Verizon
Wireless notifies SMSI in writing,
Master Software License and Distribution Agreement, Confidential Amendment No. 7

4

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



not less than [****] prior to the expiration of two years following the
Effective Date of this Amendment, that it does not wish to continue receiving
maintenance under this Section 5.”
11. It is acknowledged that the Parties are engaged in negotiations regarding
intellectual property ownership for subject matter outside of the scope of this
Amendment. SMSI agrees that notwithstanding any other provision of this
Agreement, Verizon Wireless shall retain the right to terminate this Amendment
for convenience on [****] written notice if the aforesaid intellectual property
ownership issues are not concluded in a manner satisfactory to Verizon Wireless.
Verizon Wireless’ right to terminate this Amendment pursuant to this Section 11
shall automatically terminate upon the Parties’ written agreement concerning the
aforementioned intellectual property rights.
12. Except as specifically provided hereunder, the terms and conditions of the
Agreement shall remain in full force and effect as set forth therein.
     IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
executed by their duly authorized officers or representatives.

                      CELLCO PARTNERSHIP       SMITH MICRO SOFTWARE, INC.    
d/b/a Verizon Wireless                
 
                   
By:
  /s/ James L. Daniels
 
      By:   /s/ Andrew Schmidt    
Name:
  James L. Daniels       Name:  
 
Andrew Schmidt    
 
                   
Title:
  VP       Title:   CFO    
 
                   
Date:
  6/12/07       Date:   6/11/07    
 
                   

Master Software License and Distribution Agreement, Confidential Amendment No. 7

5

**** Confidential Treatment has been requested for certain redacted provisions
of this exhibit. The redacted provisions are identified by asterisks and
enclosed by brackets. The confidential portions have been filed separately with
the Securities and Exchange Commission.